     Case 2:18-cv-01210-KJM-CKD Document 77 Filed 08/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       FAROOQ ABDUL ALEEM,                              No. 2:18-cv-1210 KJM CKD P
12                         Plaintiff,
13             v.                                         FINDINGS AND RECOMMENDATIONS
14       J. LIZARRAGA, et al.,
15                         Defendants.
16

17            Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. On June 8, 2021, defendants filed a motion to dismiss. On July 9, 2021, plaintiff

19   was ordered to file an opposition or a statement of non-opposition to the pending motion within

20   thirty days. In the same order, plaintiff was informed that failure to file an opposition would

21   result in a recommendation that this action be dismissed pursuant to Fed. R. Civ. P. 41(b). The

22   thirty-day period has now expired, and plaintiff has not filed an opposition or statement of non-

23   opposition. 1

24   /////

25   /////

26
     1
27    On August 2, 2021, movant filed a document titled “Notice to Agent is Notice to Principal,
     Notice to Principal is Notice to Agent.” The content of the document makes no sense within the
28   context of these proceedings.
                                                      1
     Case 2:18-cv-01210-KJM-CKD Document 77 Filed 08/17/21 Page 2 of 2


 1           For the foregoing reasons, IT IS HEREBY RECOMMENDED that this action be

 2   dismissed pursuant to Federal Rule of Civil Procedure 41(b).

 3           These findings and recommendations are submitted to the United States District Judge

 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 5   after being served with these findings and recommendations, any party may file written

 6   objections with the court and serve a copy on all parties. Such a document should be captioned

 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

 8   objections shall be filed and served within fourteen days after service of the objections. The

 9   parties are advised that failure to file objections within the specified time may waive the right to

10   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

11   Dated: August 17, 2021
                                                       _____________________________________
12
                                                       CAROLYN K. DELANEY
13                                                     UNITED STATES MAGISTRATE JUDGE

14

15

16   1
     alle1210.46fr
17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
